Title: John Adams to Abigail Adams, 20 August 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia August 20. 1776
     
     Yours without a Date, but written, as I suppose about the Twelfth of August came by the Post this Morning. I wish Mrs. Nabby Joy that she has at last a Receipt in full. This is much better than to be in doubt. Charles! never fear, Charles! you will have it yet, and as good a Receipt as any of them.
     The Drs. cannot account for the numerous Failures of Inocculation. I can. No Phisician has either Head or Hands enough to attend a Thousand Patients. He can neither see that the Matter is good, nor that the Thread is properly covered with it, nor that the Incision is properly made, nor any Thing else. I wish you had taken Dr. Tufts for your Phisician and no other. I never liked your Man, and I like him now less than ever. I wish you had all come to Philadelphia, and had the Distemper here. Then I should not be uneasy about getting 
      
      
      
      
      
      
      
      
      
      
       home.—I beg Pardon for this Flight about your Dr. I may have done him Wrong. But am afraid you have suffered from his being of rather too much Importance, in the present Scarcity of Phisicians.
     With Regard to my Health, as the extream Heat of the Weather has abated, I am better than I was, but not well. I am so comfortable however, as to be determined to wait for a servant and Horses. Horses are so intollerably dear, at this Place, that it will not do for me to purchase one, here. And our Representation is so thin, that it will not do for me to leave this Place, untill another comes in my Room.
     I have received a very polite Letter from Mrs. Temple, which I shall answer by the next Post. I wish that something may be done for her Relief, but it will be attended with such Difficulties, that I can promise nothing. I have the Pleasure of congratulating her upon Mr. Temples Arrival. Congress was informed of it, two days ago by the General, and I suppose by this Time, he is on his Way to Ten Hills.
     Lord Howe seems afraid to attack and has got to the old Work of Amusement and Chicanery. But he cannot catch old Birds. They are aware of the snare.
    